220 S.W.3d 370 (2007)
MARGULIS, GRANT & MARGULIS, P.C., and Arthur Margulis, Plaintiffs/Respondents,
v.
The BAR PLAN MUTUAL INSURANCE COMPANY, Defendant/Appellant, and
Richard Neiswonger, Defendant.
No. ED 88444.
Missouri Court of Appeals, Eastern District, Division Four.
March 6, 2007.
Motion for Rehearing and/or Transfer Denied April 12, 2007.
Application for Transfer Denied May 29, 2007.
Thomas Michael Ward, St. Louis, MO, for Appellant.
Lisa Pake, Robert Theodore Haar-co-counsel, St. Louis, MO, for Respondent.
William Kieran Meehan, University City, MO, counsel for Richard Neiswonger-Defendant.
Before ROY L. RICHTER, P.J., KATHIANNE KNAUP CRANE, J., and SHERRI B. SULLIVAN, J.
Motion for Rehearing and/or Transfer to Supreme Court Denied April 12, 2007.

ORDER
PER CURIAM.
The Bar Plan Mutual Insurance Company appeals from the trial court's judgment, following a bench trial on stipulated facts, in favor of Margulis, Grant & Margulis, P.C., and Arthur Margulis (collectively referred *371 to as Plaintiffs) in Plaintiffs' action for declaratory judgment and breach of contract. We have reviewed the briefs of the parties and the record on appeal and conclude that the trial court drew the proper legal conclusions from the parties' stipulated facts. Williams v. National Cas. Co., 132 S.W.3d 244, 246 (Mo. banc 2004). An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Civil Procedure 84.16(b).